DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: “… a first lightly doped region having the first conductivity type, located in the substrate between the gate stack and the first doped region; a second lightly doped region having the first conductivity type, located in the substrate between the gate stack and the second doped region; and a buried doped region having the first conductivity type, buried in the substrate below the first lightly doped region and the second lightly doped region,…, wherein the buried doped region is separated from the first lightly doped region and the second lightly doped region by p-type doped regions therebetween” in combination of all of the limitations of claim 1. Claims 2-7 include all of the limitations of claim 1.
claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: “… wherein the buried channel, the first doped region, the second doped region, the first lightly doped region, and the second lightly doped region have a first conductivity type and are located in a well of the substrate, wherein the buried channel is in physical contact with the first doped region and the second doped region, and separated from the first lightly doped region and the second lightly doped region by portions of the well therebetween, and the well and the gate electrode have a second conductivity type opposite to the first conductivity type” in combination of all of the limitations of claim 8. Claims 9-14 include in combination of all of the limitations of claim 8. 
Regarding claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing a semiconductor device, comprising: “forming spacers on sidewalls of the gate electrode and the gate dielectric layer; and performing a second implantation process to form a first doped region and a second doped region in the substrate and beside the gate stack, wherein the second implantation process is performed after forming the spacers, and sidewalls of the first doped region and the second doped region are formed to be aligned with outer sidewalls of the spacers in a direction perpendicular to a top surface of the substrate” in combination of all of the limitations of claim 16. Claims 17-21 include all of the limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818